Citation Nr: 0842622	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee patellofemoral arthritis and meniscus tear.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral otitis 
media.

5.  Entitlement to an initial compensable disability rating 
for service-connected seborrheic blepharitis associated with 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.

The Board notes that Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA) provides that if a claim that 
was denied as not well grounded became final between July 14, 
1999, and November 9, 2000, it may be readjudicated under the 
VCAA "as if the denial or dismissal had not been made," 
provided a timely request is filed by the claimant or on the 
Secretary's own motion.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 
2003).  If there was a request made by the claimant, that 
request had to be filed by the claimant no later than two 
years after the date of the enactment of the VCAA, i.e., not 
later than November 9, 2002.

Here, a review of the veteran's claims file shows that the 
above-captioned claims had previously been adjudicated by the 
RO in February 1999 and July 1999.  In September 2000, the 
veteran submitted what was expressed as a notice of 
disagreement of the July 1999 rating decision.  As this was 
over one year following the mailing of the notice of the July 
1999 rating decision, and the July 1999 decision had already 
become final, this was not deemed to be a timely filed notice 
of disagreement.  The Board, however, interprets this 
correspondence from the veteran, which was made prior to 
November 9, 2002, as a request to have the  above-captioned 
claims readjudicated under the VCAA.  See 38 C.F.R. 
§ 3.155(a) (2008).  As such, the current issues before the 
Board are as captioned above, and there is no need for the 
veteran to submit new and material evidence in order to 
reopen the previously denied claims as they are to be 
readjudicated on the merits.

In April 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issues of service connection for a right knee disorder, 
to include as secondary to service-connected left knee 
patellofemoral arthritis and meniscus tear, and for an 
initial compensable disability rating for service-connected 
seborrheic blepharitis associated with seborrheic dermatitis, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service.

2.  Tinnitus has not been shown to have been incurred in or 
aggravated by service.
 
3.  During the April 2008 Travel Board hearing, prior to 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal as to the issue of service connection for 
otitis media.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008). 

3.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of service connection for otitis 
media have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As 
part of this assistance, VA is required to notify claimants 
of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2004, January 2006, December 2007, 
and March 2008, the veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice in the March 2008 letter.  
Nevertheless, in light of the Board's denial of the veteran's 
claims for service connection, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has been provided VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2008); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

During a personal hearing before a hearing officer of the RO 
in September 2005, as well as, during the April 2008 Travel 
Board hearing, the veteran asserted that he currently had 
bilateral hearing loss as a result of noise exposure during 
his period of active service.  He described that his military 
occupational specialty was as a radio teletype operator on a 
mobile unit while he had been on a tour of duty in Germany. 
He indicated that he had been exposed to continuous noise 
while operating Morse code equipment, and from a loud 
generator noise while operating communications equipment.  He 
also described being exposed to acoustic trauma following an 
incident during which a fellow serviceman discharged his 
rifle in a closed room, resulting in acute bilateral ringing 
in his ears.  He noted that during service, he did not seek 
treatment for symptoms associated with hearing loss.

The veteran further described that subsequent to service, he 
worked in a managerial capacity as a tile and carpet 
contractor.  He denied working as an installer, but that his 
duties were limited to estimating and measuring.  He also 
noted that following service, he had been exposed to gunfire 
while occasionally hunting for deer without ear protection.

A review of the veteran's service medical records reveals a 
pre-induction report of medical examination dated in April 
1963 which shows that upon clinical evaluation, his ears were 
generally normal.  At the time of this examination, hearing 
was measured by audiometric testing using the American 
Standards Association (ASA) units, which was the standard of 
measurement of pure tone thresholds by the service 
departments prior to October 31, 1967.  Subsequent to October 
31, 1967, and currently, the service departments measure pure 
tone thresholds using International Standard Organization 
(ISO) units.  For consistency, the pure tone thresholds 
reported below have been converted to ISO units.  
Audiological evaluation revealed pure tone thresholds at 500, 
1000, 2000, and 4000 Hertz were 20, 15, 10, and 0 decibels in 
the right ear, and 30, 20, 20, and 5 decibels in the left 
ear, respectively.

In the associated report of medical history, also dated in 
April 1963, the veteran indicated that he had never had ear 
trouble or running ears, and that he had never worn hearing 
aids.  

A pre-induction report of medical examination dated in 
October 1965 shows that upon clinical evaluation, his ears 
and drums were generally normal.  Audiological evaluation 
(converted to ISO units) revealed pure tone thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz were 35, 15, 10, 10, 
and 5 decibels in the right ear, and 30, 15, 15, 15, and 20 
decibels in the left ear, respectively.  In the associated 
report of medical history, the veteran indicated that he had 
never had ear trouble or running ears, and that he had never 
worn hearing aids.  

The veteran's separation report of medical examination dated 
in October 1967 shows that upon clinical evaluation, his ears 
and drums were generally normal.  Audiological evaluation 
(converted to ISO units) revealed pure tone thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, 10, 
and 5 decibels in each ear.  In the associated report of 
medical history, the veteran indicated that he had never had 
ear trouble, running ears, or hearing loss, and that he had 
never worn hearing aids.

Subsequent to service, a private audiological evaluation 
report dated in December 1991 shows that the veteran had 
binaural high frequency sensorineural hearing loss with 
fairly good discrimination.  He was counseled on ear 
protection.  This record, however, is in a graph format, has 
not been converted to an appropriate numerical form required 
for the assignment of a VA disability rating, and is not 
presented in a manner or format amendable to VA 
interpretation.  See, Kelly v. Brown, 7 Vet. App. 471 (1995). 

A VA outpatient treatment record dated in April 1998 shows 
that the veteran reported decreased hearing.

A VA examination report dated in November 2002 shows that the 
veteran provided a history of bilateral hearing loss as set 
forth above.  Audiological evaluation  revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 
20, 35, 65, and 65 decibels in the right ear; and 10, 20, 35, 
60, and 65 decibels in the left ear.  Speech recognition 
scores utilizing recorded Maryland CNC word lists were 96 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was mild sloping to moderately severe sensorineural 
hearing loss of the right ear, and normal hearing sloping to 
moderately severe sensorineural hearing loss of the left ear.  
Word discrimination was excellent, bilaterally.  The examiner 
indicated that assuming the veteran's discharge physical 
audiogram was correct, then his hearing was normal at 
discharge.  The examiner concluded that the current hearing 
loss was most likely due to post military events.

A VA audio examination report dated in October 2005 shows 
that the examiner reviewed the veteran's entire claims file 
in conjunction with conducting the examination of the 
veteran.  The veteran provided a history of bilateral hearing 
loss as previously described above.  Audiological evaluation 
revealed pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz were 15, 25, 35, 65, and 75 decibels in the right 
ear; and 20, 30, 50, 70, and 75 decibels in the left ear.  
Speech recognition scores utilizing recorded Maryland CNC 
word lists were 96 percent, bilaterally.  The diagnosis was 
mild to severe high frequency sensorineural hearing loss of 
the right ear, and mild to severe sensorineural hearing loss 
beginning at 1000 Hertz of the left ear.  The examiner opined 
that it was not likely that the veteran's hearing loss was 
caused by noise exposure during military service.  This was 
based on the audiometric records contained in his claims 
file, which indicated normal hearing around the time of 
discharge from service.

Having reviewed the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that his current bilateral 
hearing loss disability is etiologically related to his 
period of active service.  The veteran's service medical and 
personnel records are silent as to any incidents of injury to 
the veteran's eardrums or to hearing loss.  While his pre-
induction and separation reports of medical examination show 
some indication of hearing loss, the findings do not meet the 
criteria for a hearing loss disability under 38 C.F.R. § 
3.385 for 
purposes of laws administered by VA.  There is no indication 
that during service, the auditory threshold in any of the 
relevant frequencies was 40 decibels or greater or that the 
auditory thresholds for at least three of the relevant 
frequencies was 26 decibels or greater at any time during 
service.

The first competent medical evidence of record suggesting 
that the veteran meets the criteria for a bilateral hearing 
loss disability is not until the November 2002 VA audio 
examination report, which is more than 34 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Similarly, the evidence does not show that the veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service.  As noted above, 
a bilateral hearing loss disability, within the meaning of 38 
C.F.R. § 3.385, was not demonstrated until the November 2002 
VA examination.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board finds probative the November 2002 and October 2005 
opinions of the VA examiners that stated that the veteran's 
current bilateral hearing loss disability was not likely 
caused by noise exposure during military service.  These 
opinions are considered probative as they were definitive, 
based upon a complete review of the veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, they 
are found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The veteran has not provided any 
competent medical evidence to rebut these opinions against 
the claim or otherwise diminish their probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

For the Board to conclude that the veteran's bilateral 
hearing loss was incurred as a result of the veteran's period 
of active service, would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has also considered the veteran's statements and 
testimony regarding exposure to acoustic trauma during his 
period of active service.  While the Board is sympathetic to 
the veteran's claim, and he is certainly competent to 
describe that which he experienced in service, there is no 
evidence of record to corroborate his assertions.  Moreover, 
any contentions by the veteran that he has a current 
bilateral hearing loss disability that is related to noise 
exposure experienced during active service is not competent. 
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 

Tinnitus

As noted above, during his September 2005 and April 2008 
hearings, the veteran described experiencing acoustic trauma 
during service which he asserts has resulted in current 
tinnitus.  He specifically referred to his duty as a radio 
teletype operator, during which he was exposed to noise 
operating Morse code equipment, and to loud generator noise 
while operating communications equipment.  He also referred 
to the incident during which a fellow serviceman discharged 
his rifle in a closed room, resulting in acute ringing in 
both ears.

The veteran's April 1963 and October 1965 pre-induction 
reports of medical examination, as well as his October 1967 
separation report of medical examination, all show that upon 
clinical evaluation, his ears were generally normal.  In the 
associated reports of medical history, the veteran 
consistently indicated that he had never had ear trouble.

Subsequent to service, VA outpatient treatment records dated 
from April 1998 to January 2008 show intermittent reports of 
symptoms associated with reported chronic bilateral tinnitus.

The November 2002 VA examination report shows that the 
veteran provided a history of bilateral tinnitus as set forth 
above.  The examiner indicated that assuming the veteran's 
discharge physical audiogram was correct, then his hearing 
was normal at discharge, and that the current tinnitus was 
most likely due to post military events.

The October 2005 VA audio examination report shows that the 
examiner reviewed the veteran's entire claims file in 
conjunction with conducting the examination of the veteran, 
and that the veteran provided a history of bilateral tinnitus 
as previously described above.  The examiner indicated that 
he could not assess the relationship between the veteran's 
tinnitus and his military noise exposure, or the relationship 
between the tinnitus and the hearing loss without resorting 
to mere speculation.  His audiometric records indicated 
normal hearing around the time of the reported onset of 
tinnitus.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claim as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported tinnitus and his period of active service.

The veteran's separation physical examination report is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The October 1967 separation 
examination report is entirely negative for any symptoms 
associated with tinnitus and weighs heavily against the 
claim.  The weight of the service medical records, including 
the October 1967 separation examination, is greater than 
subsequent VA outpatient treatment records based on a history 
as provided by the veteran.

The first post-service indication of tinnitus is not until 
the VA outpatient treatment records dated in April 1998, more 
than 30 years following separation from service.  Evidence of 
a prolonged period without medical complaint and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim. See Maxson, 230 
F.3d at 1333.

The Board finds probative the November 2002 and October 2005 
opinions of the VA examiners that stated that the current 
tinnitus was most likely due to post military events, and 
that he could not assess the relationship between the 
veteran's tinnitus and noise exposure during service without 
resorting to mere speculation.  As noted above, the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008); Obert, 5 Vet. App. at 33.  These opinions are 
considered probative as they were definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale; and are, thus, found to 
carry significant weight.  See Prejean, 13 Vet. App. at 444.   
Moreover, the veteran has not provided any competent medical 
evidence to rebut these opinions against the claim or 
otherwise diminish their probative weight.  See Wray, 7 Vet. 
App. at 492-93.

The Board has considered the statements and testimony of the 
veteran in support of his claim that he has tinnitus as a 
result of service.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53. 

Otitis media

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During his April 2008 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
specifically indicated on the record that he wished to 
withdraw his appeal as to the issue of service connection for 
otitis media.  The withdrawal has been transcribed into the 
RO hearing transcript which has been associated with the 
veteran's claims file.

As the veteran has withdrawn the appeal as to the issue of 
service connection for otitis media, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for otitis media is dismissed.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for a right knee disorder, to 
include as secondary to service-connected left knee 
patellofemoral arthritis and meniscus tear, and for an 
initial compensable disability rating for service-connected 
seborrheic blepharitis associated with seborrheic dermatitis, 
so as to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

The veteran is currently service-connected for left knee 
patellofemoral arthritis and meniscus tear.  He asserts that 
his currently diagnosed right knee disorder is secondary to 
or aggravated by his service-connected left knee disability.  
He is also service-connected for residuals of cold injury of 
the right lower extremity.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

A private medical record from H. F. Jones, M.D., dated in 
March 1999, shows that the veteran was diagnosed, in 
pertinent part, with chondromalacia of the right knee and 
degenerative joint disease of the right knee secondary to the 
left knee injury.

A private medical record from N.C. Pleskovich, D.C., dated in 
December 2001, shows that it was apparent that the arthritis 
of the right knee was due to years of compensation for the 
original injury to the left knee.

A VA examination report dated in November 2002 shows a 
diagnosis of mild degenerative joint disease of the right 
lateral compartment and bilateral patellofemoral 
compartments.  The examiner indicated that it was difficult 
to definitively state to what degree any favoring of the left 
knee would involve or contribute to the veteran's current 
right knee symptoms, and that his symptoms were mainly 
degenerative in nature.

A VA joints examination report dated in October 2005 shows a 
diagnosis of right knee patellofemoral arthritis and meniscus 
tear.  The examiner opined that it was more likely than not 
that the cause of the right knee condition was natural 
history and not the left knee condition.  His knees were said 
to be stable and his complaints subjective in nature.

A private medical record from T. Goodwin, D.C., the veteran's 
son, dated in January 2008, shows, in pertinent part, the 
veteran exhibited bilateral knee swelling.  Dr. Goodwin 
opined that the veteran's lower extremity condition was a 
direct result of his cold weather injury.

The Board notes the competent medical evidence of record as 
to the issue of whether the veteran currently has a right 
knee disorder that is secondary to a service-connected 
disability appears to be inconsistent and contradictory.  
Additionally, although the various examiners expressed their 
opinions as to whether the veteran's asserted right knee 
disorder was secondary to the service-connected left knee 
disorder or residuals of cold injury of the right lower 
extremity, none offered an opinion as to whether the symptoms 
associated with his right knee disorder were aggravated by 
any of his service-connected disabilities.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  On remand 
such an opinion should be obtained.  See 38 C.F.R. § 
3.159(c)(4) (2008). 

As to the veteran's claim for an initial compensable 
disability rating for service-connected seborrheic 
blepharitis associated with seborrheic dermatitis, the 
veteran's disability is currently rated by analogy as chronic 
conjunctivitis pursuant to the rating criteria of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (2008).  Diagnostic Code 6018 
provides that a maximum 10 percent disability rating will be 
assigned for chronic conjunctivitis that is active with 
objective symptoms.

A VA examination report dated in October 2002 shows that the 
veteran described daily grittiness and redness of the eyes.  
He denied severe discharge, flashes, or floaters in his 
vision, and had no particular complaints about his eyesight.  
He would treat his eyes with warm compresses and baby 
shampoo.

During the veteran's September 2005 RO hearing, he reported 
that he would experience itching, burning, and redness of the 
eyes which he would treat with baby shampoo.  During his 
April 2008 Travel Board hearing, he indicated that his 
symptoms had increased in severity and that he had been using 
prescription medication during flare-ups.  Given the 
veteran's assertion that his disability has increased in 
severity, and that it has been over six years since his most 
recent VA eye examination, the Board finds that a thorough 
and contemporaneous examination is required to assess the 
current nature, extent, and severity of his service-connected 
seborrheic blepharitis associated with seborrheic dermatitis.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination so as to 
ascertain the nature and etiology of his 
asserted right knee disorder.  The claims 
file and a copy of this Remand must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  All 
tests that are deemed necessary by the 
examiner should be conducted.

Following a review of the claims file and 
examination of the veteran, the examiner 
is asked to address the following:

(a)  Whether the veteran currently has a 
right knee  disorder;

(b)  If right knee disorder is found, 
whether it is the result of the veteran's 
service-connected left knee patellofemoral 
arthritis and meniscus tear or his 
service-connected residuals of cold injury 
of the right lower extremity.

(c)  If a right knee disorder is found, 
whether the service-connected left knee 
patellofemoral arthritis and meniscus tear 
or his service-connected residuals of cold 
injury of the right lower extremity 
aggravates (i.e., permanently worsened) 
any right knee disorder.  If aggravation 
is found, the degree of aggravation must 
be specifically identified.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  The RO/AMC shall schedule the veteran 
for an appropriate VA ophthalmologic 
examination to assess the current nature 
and severity his seborrheic blepharitis 
associated with seborrheic dermatitis.  
The claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner.  All necessary tests must 
be conducted.  

The examiner must comment on the nature, 
frequency and severity of the veteran's 
seborrheic blepharitis associated with 
seborrheic dermatitis.  All objective 
manifestations of the disability must be 
set forth, and the examiner must indicate 
whether the veteran's disability is active 
and whether the disability results in any 
impairment of vision.

The examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected 
seborrheic blepharitis associated with 
seborrheic dermatitis upon his ordinary 
activities of daily living and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

A complete rationale for all opinions 
expressed should be provided.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


